Common carriers may, by express contract, limit their common-law liability. Moses v. B.  M. R. R., 24 N.H. 71, 90; York Co. v. Central R. R., 3 Wall. 107; Pemberton Co. v. N. Y. C. R. R., 104 Mass. 144; Grace v. Adams, 100 Mass. 505; Scho. Bailm. 454, and notes. The referee has found that by the contract of the parties the defendant was not to be liable for damage caused by fire, and that the defendant was without fault.
Judgment for the defendant.
FOSTER and ALLEN, JJ., did not sit: the others concurred.